                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

UNITED AFRICAN ASIAN ABILITIES CASE NO.
CLUB, et al.                   2:19−cv−09921−DSF−RAO
            Plaintiff(s),
                                     Order to Show Cause re
     v.                              Dismissal for Lack of
1800 STATE STREET, LTD., et al.      Prosecution

           Defendant(s).




      The Federal Rules of Civil Procedure require a plaintiff to serve process
  on the defendants within 90 days of the filing of the complaint. Fed. R. Civ.
  P. 4(m). The Court may extend this deadline for good cause. Id. More than
  90 days have passed since the complaint in this case was filed, and Plaintiff
  has not filed a proof of service for at least one defendant. Therefore,
  Plaintiff is ordered to show cause no later than March 11, 2020 why the
  unserved defendant(s) should not be dismissed for failure to prosecute. The
  filing of proof(s) of service showing that the relevant defendant(s) was/were
  served within the 90-day period or a showing of good cause for extending
  the service period constitute adequate responses to this order.

    IT IS SO ORDERED.

Date: February 26, 2020                   /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
